Citation Nr: 0509450	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  98-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left lower leg, currently rated 30 
percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, currently rated 10 
percent disabling.

3.  Entitlement to a compensable rating for scarring of the 
right lower leg.  

4.  Entitlement to a compensable rating for a scar of the 
right shoulder.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 10 percent disabling.  

6.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  

7.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1997 and December 1998 rating decisions of 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In an October 1999 decision, the Board denied the veteran's 
claims.  He appealed the decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  In a March 2001 
Order, the CAVC vacated the Board's October 1999 decision and 
remanded the case to the Board for readjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA).  

In January 2004, the Board remanded the claim to the RO for 
further development and adjudicative action.  

In June 2004 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Residuals of a gunshot wound to the left lower extremity 
(Muscle Group XII) are characterized as severe and are 
currently assigned the maximum disability rating.

3.  Residuals of a shell fragment wound of the left thigh 
(Muscle Group XIV) are currently manifested by muscle atrophy 
of the left thigh, and slightly reduced strength of 4/5 in 
the flexors and extensors actuating the lower leg.  

4.  Scarring of the right leg is manifested by two scars that 
are not tender and painful on objective evaluation, are not 
ulcerated, are not productive of any limitation of function 
of the knee or ankle, and do not cover an area equal to 144 
square inches.  

5.  Without good cause, the veteran failed to report to his 
scheduled VA examinations to ascertain the current severity 
of his right shoulder scar.  

6.  Without good cause, the veteran failed to report to his 
scheduled VA examinations to ascertain the current severity 
of PTSD.  

7.  Service connection has been granted for gunshot residuals 
of the left lower extremity, evaluated as 30 percent 
disabling; PTSD, evaluated as 10 percent disabling; gunshot 
residuals of the left thigh with bursitis and minimal 
degenerative changes, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; gunshot wound 
residual scars on the medial, anterior, and lateral anterior 
side of the right leg, right deltoid area, and left third 
finger, and hearing loss, each rated as noncompensable.

8.  The competent and probative medical evidence of record 
establishes that service-connected disabilities, when 
evaluated in association with the veteran's educational 
attainment and occupational experience, are not shown to 
preclude all forms of substantially gainful employment.  

9.  The probative and competent medical evidence of record 
does not establish that the veteran's service-connected 
disabilities have resulted in the loss or permanent loss of 
use of one or both feet; the loss or permanent loss of use of 
one or both hands; the permanent impairment of vision of both 
eyes, ankylosis of one or both knees, or ankylosis of one or 
both hips.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the left lower extremity 
(Muscle Group XII) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.56, 
4.73, Diagnostic Code 5312 (2004).  

2.  The criteria for an increased rating for an evaluation in 
exces of 10 percent for residuals of a shell fragment wound 
to the left thigh (Muscle Group XIV) have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.56, 4.73, Diagnostic Code 5314 (2004).  

3.  The criteria for a compensable rating for scarring of the 
right lower leg have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. §§ 3.159, 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (2004).  

4.  The veteran's claim for a compensable rating for a scar 
of the right shoulder is denied as a matter of law.  
38 C.F.R. § 3.655 (2004); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

5.  The veteran's the claim for an evaluation in excess of 10 
percent for PTSD is denied as a matter of law.  38 C.F.R. § 
3.655; Sabonis, supra.  

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b) (1), 3.340, 3.341, 3.655, 4.16(a) (2004).  

7.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only, have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.808 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  

In this regard, VA will inform a claimant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain.  VA will also request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in March 2004 apprised the veteran of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  

He was also advised to send any evidence in his possession, 
pertinent to the appeals, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2004).  

It is noted that a recent case of the CAVC held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated before the VCAA was 
enacted and the notice letter was not sent until March 2004.  

Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
While the CAVC did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices throughout the appeal period.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA medical reports, and VA examination reports.  He has not 
identified any pertinent evidence that has not been obtained 
that is necessary to the adjudication of his claims.  In 
March 2004, the veteran's attorney responded that there was 
no additional evidence to be submitted.  In September 2004, 
the veteran submitted correspondence indicating that he had 
no additional evidence to submit and he wanted his case to be 
returned to the Board.  

The veteran was scheduled for numerous VA examinations during 
the course of his appeal, including in conjunction with the 
January 2004 remand.  However, he continually failed to 
report to them.  For example, in a July 1998 Report of 
Contact, the veteran requested that his examinations be 
rescheduled.  He stated that he was willing to do whatever 
was required for his claims.  Nevertheless, he failed to 
report for examinations scheduled in August 1998 and 
September 1998.  In a December 2001 letter, the veteran's 
attorney requested that the case be remanded to the RO for 
instructions on scheduling the veteran for VA examinations.  
He noted that the veteran had maintained that with proper 
VCAA notice, he would be certain to report for the 
examinations.  He was again scheduled for examinations, but 
he failed to report to them.  

It must be emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also, Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Here, the Board finds that essentially, all available 
evidence that could substantiate the claims has been 
obtained, and that all relevant facts have been properly and 
sufficiently developed to the extent required by the VCAA.  
Accordingly, VA's duty to assist in this case has been met.  
Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his 
claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Factual Background

The veteran's service medical records show that in May 1968, 
he sustained shell fragment wounds of the left hand, the 
deltoid region of the right arm, and the anterior portion of 
the left femur.  X-rays showed a tiny fragment proximal and 
distal to the long finger, left hand, and a small fragment in 
the deltoid region, right shoulder.  His left thigh was 
negative.  His wounds were cleaned, debrided, and bandaged, 
and he was placed on light duty and told to return for daily 
dressing changes.  He was returned to full duty after eight 
days.  

In March 1969, the veteran sustained a gunshot wound to both 
lower extremities with involvement of the soft tissues on the 
right and a compound, comminuted fracture of the mid-shaft of 
the left tibia with involvement of the anterior tibial 
artery.  Initial debridement and delayed primary closure was 
performed in the Republic of Vietnam, and he was transferred 
to Scott Air Force Base (AFB) for further care.  At Scott 
AFB, his hospital course consisted primarily of changing the 
cast, debridement of the wound, and local wound care for the 
right and left legs.  

The wounds in the right leg healed well and, at the time of 
his arrival at Fort Leonard Wood Army Hospital, his major 
problem was the fracture of the left tibia with approximately 
50 percent loss of bone substance at the mid shaft level.  

The veteran had been placed in a patellar tendon bearing cast 
and had been ambulating well.  The bridge of union between 
the proximal and distal fragment was approximately 30 percent 
of the total width of the bone.  The wounds had healed well 
and he had fairly good ankle function although that could not 
be fully evaluated because he was still in a cast.  

A narrative summary prepared at Fort Leonard Wood Army 
Hospital in October 1969 shows that the veteran was seen by a 
consultant from Fitzsimmons Army Hospital, who recommended 
continuance of conservative treatment in the patellar tendon 
bearing cast and deferral of any grafting or any 
reconstructive type of therapy until a later date.  That 
course was followed and the veteran approached his estimated 
termination of service date.  Because of the veteran's 
condition, he was presented to a Medical Board for evaluation 
for placement on the Temporary Disability Retirement List 
(TDRL).  

A Medical Board Proceeding held at Fort Leonard Wood Army 
Hospital in October 1969 determined that the veteran was 
medically unfit for further military service due to a 
compound, comminuted fracture of the left tibia with 
approximate loss of 70 percent of the bony substance for a 
length of three inches; laceration of the anterior tibial 
artery; multiple fragment wounds of the right lower 
extremity, healed; and a bilateral nerve-type hearing loss.  
He was referred to a Physical Evaluation Board for final 
evaluation and disposition.  

A Physical Evaluation Board, convened at Fitzsimmons Army 
Hospital in December 1969, determined that the veteran was 
medically unfit for service due to nonunion of a comminuted 
fracture of the left tibia with loss of bony substance of 
approximately 70 percent of the bone over a length of three 
inches; ambulation in a patellar tendon bearing cast; and 
bilateral nerve-type hearing loss.  

The veteran filed a claim for VA disability condensation 
benefits in December 1969.  A VA hospital summary, dated in 
January 1970, cited his history of a gunshot wound to the 
left leg in March 1969 with a open fracture of the left tibia 
and considerable bone loss.  He had been in a short walking 
cast for four months, and had no complaints of pain.  


Examination revealed that the skin was intact on the left 
lower extremity, with much scarring over the posterior medial 
aspect of the left leg.  There was no pain on stress or 
palpation at the previous fracture site.  Numbness was 
present over the medial arch of the left foot.  The dorsalis 
pedis pulse was not palpable, although the posterior tibial 
pulse was present.  The left ankle dorsiflexed to 15 degrees, 
with plantar flexion to 30 degrees.  

The cast was removed, and X-rays revealed solid union with 
two struts of cortical bone intact, although there was 
considerable bone loss present.  He was measured for a 
reinforced lacer brace for the left lower extremity, then 
placed in a short leg cast and discharged.  It was thought 
that he would be able to walk with only the lacer brace for 
support; that further bone formation would strengthen his 
leg; and that he was currently able to walk with only the 
cast.  

In April 1970 the RO granted a 100 percent pre-stabilization 
rating for the veteran's service-connected disabilities.  

A report of VA orthopedic examination, conducted in August 
1970, noted the veteran's history of in-service shrapnel and 
gunshot wounds, including a compound fracture of the left 
tibia with loss of bony substance over a length of three 
inches in the mid-shaft area, and laceration of the anterior 
tibial artery.  He had not developed any osteomyelitis during 
treatment, and that he had been advised that the healing 
process indicated that no bone grafting would be necessary to 
bridge the area of bone loss in the mid-tibia.  

He did not have any wounds of sufficient severity to leave 
any cicatrices or any residual symptoms in either lower 
extremity above the knee level.  He had no symptoms of the 
shrapnel wound of the right deltoid, and the only symptom of 
the left third finger was a slight numbness at the very tip.  
No residual symptomatology was present in the entire right 
lower extremity.  




Examination of the left lower leg disclosed the following 
scars in the middle third of the left leg: a vertical 3-inch 
scar; a vertical 2 1/4-inch scar on the posterior aspect; a 
vertical 4-inch scar on the posterior aspect, and a vertical 
4-inch scar on the medial aspect.  

Each of those scars was described as flat, very faint, well-
healed, without tissue loss, contracture, tenderness, or 
other abnormal findings.  A vertical scar was seen on the 
anterior aspect of the middle third of the right leg, well-
healed with slight tissue loss but otherwise unremarkable.  

Some atrophy of the musculature of the left lower extremity 
was noted, with the left thigh measuring 18 inches in 
circumference and the right thigh, 191/2 inches, and the left 
calf measuring 121/4 inches in circumference and the right, 131/2 
inches.  Left ankle dorsiflexion was to 5 degrees, plantar 
flexion was to 30 degrees, and adduction and abduction of the 
foot were normal.  

X-rays revealed a decided loss of bone substance at the mid-
shaft of the left tibia posteriorly, incident to a remote 
fracture, with satisfactory position.  The fibula was intact.  
Tiny soft tissue densities were seen in the vicinity of this 
area.  

The veteran walked with a slight limp, wearing a brace to 
support and protect the left tibia.  There was a full range 
of motion of all joints of the upper and lower extremities 
and the hands and feet.  No remaining scar was visible over 
the left third finger or the area of the left thigh.  

A 3/4-inch scar was seen over the anterior aspect of the right 
deltoid, slightly elevated but well-healed and unremarkable.  
Both dorsal pedis and posterior tibial pulses were present, 
normal, and equal, bilaterally, and the skin of both lower 
extremities, including the toes, was warm and dry to the 
touch.  

A VA special neurological examination revealed that the 
veteran was able to dorsiflex and plantar flex, and that no 
sensory deficit was found on examination.  

The diagnoses included gunshot wound, left lower extremity, 
producing compound, comminuted fracture of the mid-shaft of 
the left tibia, with partial loss of bony substance, and 
healed cicatrices of same; shrapnel fragment wounds of the 
left third finger, right deltoid area, left thigh, right 
lower extremity below knee, with healed cicatrices of same, 
some with slight tissue loss; and limitation of dorsiflexion 
of left ankle and partial atrophy of musculature of left 
thigh and calf, secondary to diagnosis #1.  

In September 1970 the RO terminated the veteran's 
prestabilization rating effective January 24, 1971, and 
evaluated his service-connected disabilities individually as 
follow:  residuals of a gunshot wound of the left lower 
extremity, 30 percent disabling; residuals of a gunshot wound 
of the left thigh, 10 percent disabling; residuals of a scar 
of the right leg, 0 percent disabling; residuals of a scar of 
the left third finger, 0 percent disabling; residuals of a 
scar of the right deltoid area, 0 percent disabling; and 
bilateral defective hearing, 0 percent disabling.  His 
combined service-connected disability rating was 40 percent.  

A report of VA examination, conducted in March 1987, shows no 
changes in the veteran's scars since the last examination, 
but moderate muscular atrophy in the left lower extremity; 
bilateral defective hearing; and status post back injury in 
1979, unrelated to his service-connected disabilities.  The 
veteran was not found to be unemployable.  

A VA domiciliary social summary for the period from December 
1991 to May 1992 shows that the veteran was referred to a 
PTSD group, and was afforded neuropsychological testing, 
which revealed an Axis II passive-aggressive personality 
disorder.  VA psychiatric and audiological evaluations 
performed in March 1992 yielded additional diagnoses of PTSD, 
mild; and avoidant personality with prominent passive-
dependent traits; and tinnitus.  

In June 1992 the RO granted service connection for PTSD, 
evaluated as 10 percent disabling, and denied service 
connection for tinnitus.  The evaluations for his service-
connected disabilities were otherwise confirmed and 
continued.  

The veteran appealed and, following a personal hearing, in 
April 1993 the RO granted service connection for tinnitus, 
evaluated as 10 percent disabling.  The veteran thereafter 
withdrew his appeal as to that and the remaining issues.  

The veteran's Application for Automobile or Other Conveyance 
and Adaptive Equipment (VA Form 21-4502) was received at the 
RO in May 1997.  His claim was denied by the RO in June 1997 
for failure to meet the criteria for that benefit, and the 
veteran filed an appeal.  

A claim for a TDIU was received at the RO in July 1997, and 
VA Form 21-8940 was submitted in August 1997.  The veteran 
reported that he had last worked in July 1979, for a cheese 
company.  He reported having completed three years of high 
school.

Thereafter, VA examinations to evaluate the veteran's claims 
were scheduled at the VAMC, Madison, in July 1997, but the 
veteran failed to report for either of the scheduled 
examinations, without any explanation.  He further failed to 
report for another scheduled VA examination in September 
1997, but stated on that occasion that he missed the 
examination because he had no transportation.  He further 
failed to report for scheduled VA general medical and 
psychiatric examinations in October 1997, without good cause, 
and stated in a December 1997 letter that the VA had "all 
the exam[inations]" it needed, and that one more would 
"make no" difference.  

In December 1997, the RO contacted the veteran's service 
organization representative regarding the necessity for the 
veteran to have VA examinations in connection with his 
claims, and made arrangements for a service organization van 
to transport the veteran to the VAMC, Madison, for 
examinations.  The veteran was informed by RO letter of 
December 1997 of the arrangements made to provide him 
transportation for scheduled VA examinations, and was 
informed that it was critical that he report for all 
scheduled examinations, as failure to do so would result in 
denial of his claims.  

A Supplemental Statement of the Case was issued in December 
1997 addressing the issue of entitlement to an automobile and 
adaptive equipment at VA expense.  That document included the 
provisions of 38 C.F.R. § 3.655 regarding failure to report 
for a scheduled VA examination without good cause, and 
included a statement that the veteran had been notified that 
reporting for all scheduled examinations was critical, and 
that failure to report would result in denial of his claim.  

Another RO letter to the veteran, also dated in December 
1997, informed him that an additional VA examination was 
required to properly evaluate his medical disabilities in 
order to determine his entitlement to the benefits claimed.  
He was further notified that it was important that he report 
for his examination, and that failure to report for his 
examination would result in a great probability that his 
claims would remain denied.  

In a December 1997 letter to his service organization 
representative, the veteran asked why he could not take his 
examination at the VAMC, Milwaukee, as he lived closer to 
that facility and the VAMC, Madison, would not replace his 
left knee brace.  He stated that all they would have to do is 
pick him up at his home on the day of the examination.  

In a January 1998 letter to his service organization 
representative, the veteran asked if the RO would let him 
have his examination at the VAMC, Milwaukee, stating that if 
he reported at the scheduled time in Madison, he would have 
to get up at 5:00 a.m.  He further stated, in pertinent part, 
that maybe he should forget about the examination and send in 
VA Form 9 for his unemployability and save all the trouble of 
going at all; that he would never get "a [fair] 
exam[ination] from the VA"; and that if all [else] failed, 
he would have no choice "but to sue the VA".

By RO letter of January 1998, the veteran was informed that 
his VA examination at the VAMC, Madison, had been canceled; 
that his examination was being rescheduled at the VAMC, 
Milwaukee, in accordance with his request; and that he would 
be notified by the examining facility of the date of his 
appointment. A letter from the veteran, dated in January 
1998, alleged that he failed to report to the VAMC, Madison, 
for examination because "no one came by."

A letter from the veteran's representative, received at the 
RO in January 1998, was construed as a claim for increased 
ratings for the gunshot wound injuries and PTSD, in addition 
to his previously filed claim for a TDIU.  The representative 
confirmed that fact in a Report of Contact (VA Form 119), 
dated in February 1998.  However, in a subsequent letter 
received in February 1998, the veteran denied any intention 
to claim increased benefits for hearing loss or PTSD.  In a 
February 1998 letter to his representative, he stated that he 
did not remember opening a new claim.  

By letter of February 1998, the veteran responded to an RO 
request for the name and address of any health care provider 
who had treated him for hearing loss or a scar of the right 
leg in the last year by stating that he had received no such 
treatment.  

In a February 1998 letter to his representative, the veteran 
stated, among other things, that he had received a notice to 
report for audiology and psychology examinations, and another 
examination.  He asserted that his claim was for 
unemployability; that seeing a psychologist and having his 
hearing checked would "do no good" for such claim; that the 
VA had "made up [its]" mind long ago and was just going 
through the motions because the law said that they must; and 
that VA could find time for him to talk to a psychologist, 
but not an orthopedist.  He asked his representative if he 
could get a ride to the VAMC, Milwaukee, and to let him know 
by March 1, 1998.  

By letter of March 1998, the RO informed the veteran that VA 
examinations would be scheduled to evaluate his left lower 
leg and thigh, and his right leg and right shoulder; that 
such examination would evaluate his claims for a TDIU; and 
that such examination would also evaluate his claim for an 
automobile and adaptive equipment at VA expense based upon 
those disabilities.  He was further informed that, in 
accordance with his recent letter, no further action would be 
taken on his claims for increased ratings for hearing loss 
and PTSD.  In addition, he was notified that it was critical 
that he report for all scheduled VA examinations, as failure 
to do so would result in denial of his claims.  

VA audiology, psychiatric, orthopedic, and dermatological 
(scars) examinations of the veteran were scheduled at the 
VAMC, Milwaukee, in March 1998.  However, the veteran 
returned the appointment letter to the examining facility 
with a note that stated:  "I will not be able to keep my 
exam[ination]", without explanation.  Subsequent efforts to 
reach the veteran by telephone at his current or former 
address were unavailing.  

In a March 1998 letter the RO informed the veteran that since 
he had stated that he did not wish to claim increased ratings 
for his service-connected hearing loss and PTSD, no further 
action would be taken on those claims.  He was informed that, 
as a recent letter from him had mentioned his right shoulder, 
such was construed as a claim for an increased rating for his 
service-connected scar of the right shoulder.  

He was informed that a VA examination would be scheduled to 
evaluate that claim; and that new examinations would be 
scheduled to evaluate his service-connected disabilities of 
the left thigh and leg, his right leg and right shoulder, as 
well as his claims for a total disability rating based on 
unemployability and for VA provision of an auto and adaptive 
equipment.  He was further informed that it was critical that 
he report for all scheduled examinations, and that failure to 
do so would result in denial of his claims.  

In a memorandum to the examining VA medical facility, the RO 
asked that the veteran be examined to determine whether loss 
of use of a leg was present for purposes of entitlement to an 
automobile or adaptive equipment; to examine the veteran for 
gunshot wound residuals of the left lower extremity and the 
left thigh, for scars of the right leg and a scar of the 
right deltoid; to determine the extent of cognitive and 
vocational impairment stemming from his service-connected 
disabilities; and to evaluate his capacity for work without 
regard to his age or his nonservice-connected disabilities.  

A report of VA special orthopedic examination, conducted in 
April 1998, cited the veteran's statement that he has pain in 
his left hip and left leg, sometimes aggravated by walking 
and stair-climbing, and during cold weather, but took no 
medications.  

The veteran could perform the activities of daily living 
independently. He related that his sitting tolerance was 20 
minutes, standing tolerance was 15 minutes, and walking 
tolerance was a few blocks.  Examination revealed that 
residuals of a gunshot wound to the left lower extremity were 
manifested by a somewhat antalgic gait; an indentation in the 
middle of the left lower leg, healed wound scars; atrophy of 
the calf muscle to three centimeters less than the right; and 
contractures of the left ankle with limitation of 
dorsiflexion to zero degrees, plantar flexion to 30 degrees, 
and inversion and eversion to 10 degrees.  

There were no objective clinical findings of heat, 
inflammation, swelling, instability, positive drawer signs, 
tenderness in the patellofemoral joint space or the 
tibiofemoral joint space, limitation of motion, or other 
abnormality of the left knee.  Standing balance was good, 
Romberg was negative, tandem walking was good, muscle 
strength in the left ankle was 5/5, and, while the veteran 
had a somewhat antalgic gait, the examiner noted that he 
could walk close to normal.  

X-rays of the left lower leg revealed an old healed fracture 
with sclerosis and deformity, unchanged from previous 
examination, with radiopaque metallic powder seen in the soft 
tissues residual to a gunshot wound.  In addition, disuse 
osteoporosis was seen in the left ankle.  

A radionuclide total body scan in May 1998 revealed normal 
blood flow in both lower extremities; minimal increased 
uptake at the site of the left mid-tibia fracture, suggesting 
ongoing bony repair but no evidence of a bony gap or 
nonunion; and a slight increased uptake at the right 
acromioclavicular joint, consistent with minimal 
osteoarthritis.  The examiner noted that the left ankle 
contracture was due to the veteran's long-term use of an 
ankle brace and the muscle damage in the left leg.  The 
examiner further noted that the complaints of left extremity 
pain involved both his left leg and his left hip, and that he 
complained of low back pain since 1977.  

Examination revealed no superficial scars which were poorly 
nourished or with repeated ulceration; tender and painful on 
objective demonstration; or productive of limitation of 
function of the body part affected.  


The examiner stated that his examination disclosed no 
objective finding of arthritis of the right hip, knee, or 
ankle.  Examination of the left hip revealed tenderness at 
the greater trochanteric area, diagnosed as bursitis.  There 
was no tenderness in the hip joint area and no inflammatory 
findings.  Left hip motion was slightly decreased in all 
planes, and muscle strength was normal in all directions.  X-
rays of the left hip taken in March 1993 were negative, and 
X-rays taken in April 1998 revealed minimal degenerative 
changes in the left hip.  

Examination of the right leg disclosed two shrapnel wound 
scars, the first a longitudinal three-centimeter scar on the 
medial anterior side and the other a two-centimeter square 
scar on the anterior lateral side of the leg.  There were no 
findings of tender or painful scars, and no abnormalities, 
deficits, or findings of functional impairment of the right 
knee or ankle.  

Examination of the left thigh disclosed muscle atrophy such 
as to reduce the circumference to two centimeters less than 
the right.  In addition, strength in the flexors and 
extensors controlling of the lower leg was 4/5.  There were 
no findings of pain on use or motion, flare-ups, or other 
functional impairment.  

The examiner further stated that the veteran had no definite 
need for an automobile with an automatic transmission, or 
adaptive equipment, at VA expense, stating that he had 
strength in the lower extremities, bilaterally, with only a 
slight weakness in the left lower extremity.  There were no 
findings of loss of use of either of the lower extremities.  

The examiner explained that the veteran's indicated 
impairment of left leg function was definitely better than 
amputation or use of a prosthesis; that the left leg was 
still functioning, and he was able to walk close to normal; 
and that, if he underwent amputation of the left leg at leg 
below the knee or at the ankle, his left leg function would 
not be as good as at present.  

The examiner noted that the veteran's capacity for work was 
very limited, based upon his limited education, his poor 
learning skills, and his intellectual limitations, and that 
his physical limitations precluded heavy labor.  He noted 
that, while he could perform light physical labor, he had no 
interest in attending school to learn new skills.  In 
addition, the examiner noted that he took no medications 
which interfered with his cognitive ability or vocational 
ability.  There was no finding that the service-connected 
disabilities alone precluded employment; however, the 
service-connected defective hearing, scar of the right 
shoulder, and PTSD were not evaluated on this examination.  

In June 1998, the RO determined that further examination of 
the veteran was necessary with respect to his scar of the 
right shoulder and PTSD, and with respect to his claim for a 
TDIU.  To that end, the RO enlisted the assistance of the 
veteran's representative to determine whether the veteran was 
willing to report for VA examination.  In a July 1998 Report 
of Contact, the veteran's representative stated that the 
veteran had agreed to appear for examination, and that he 
wanted an increased rating for his service-connected PTSD.  

By RO letter of July 1998, the veteran was informed that a VA 
examination had been scheduled; that the findings on 
examination were very important in making a decision on his 
claim; that it was essential that he report for the scheduled 
examination; and that his claim might be disallowed if he 
failed to report for examination.  

In a July 1998 letter from the veteran to the RO, he stated 
that the RO had scheduled him for an examination for his 
right shoulder and his PTSD; that he only had two claims, 
those for a TDIU, and for an automobile and adaptive 
equipment; that he had an examination in April 1998 and a 
bone scan in May 1998; and that he wanted those claims sent 
to the Board.  

The veteran subsequently agreed to report for examination, 
and VA orthopedic and PTSD examinations were scheduled at the 
VAMC, Madison, in August 1998.  He failed to report for the 
scheduled examinations, without explanation.  

Additional VA orthopedic and PTSD examinations were scheduled 
at the VAMC, Milwaukee, in September 1998.  The veteran 
failed to report for those examinations.  In items of 
correspondence dated in October 1998 and November 1998, he 
noted, collectively, that he had an examination in April 1998 
and a bone scan in May 1998; that the RO should use those 
examinations; that he did not have a car, and depended on 
others for transportation; and that he was unable to work due 
to his legs and hip and back.  

In December 1998 the RO denied the veteran's claims for 
increased ratings for his gunshot wound residuals of the left 
lower extremity, gunshot wound residuals of the left thigh, 
PTSD, scar of the right deltoid, and scar of the right leg, 
and for a TDIU.  In addition, the rating decision cited the 
veteran's failure to report for scheduled evaluations for his 
right shoulder and PTSD as well as assertion that past 
examinations should be used to determine his employability.  

It was noted that the current level of disability was the 
primary concern; that his claims would be reconsidered should 
he agree to report for VA examinations; and that he might be 
entitled to increased ratings for PTSD, right shoulder 
disability, and hearing loss, as well as a clothing allowance 
due to his left lower extremity brace, and that those matters 
would be reconsidered if he chose to report for examination.  

With respect to his statements concerning financial and 
transportation issues, the veteran was informed that he 
should again contact his County Veteran's Service Officer or 
his service organization representative.  He was notified of 
these adverse determinations and other matters by RO letter 
of December 30, 1998.  

In a letter dated in January 1999, the veteran acknowledged 
failing to report for scheduled examinations by VA in 
September 1998, asserting that there was "no need" for 
those examinations inasmuch as he had been examined by VA in 
April 1998.  He also expressed disagreement with the rating 
decision of December 1998, wherein the RO denied his multiple 
claims.  The RO accepted the veteran's letter as a Notice of 
Disagreement.  A Statement of the Case was issued in January 
1999.  

In his Substantive Appeal (VA Form 9), the veteran asserted 
that he could not bear any weight at all on his left leg; 
that he has pain and no strength in his left ankle; that he 
wore a brace on his left leg; that he can't walk on his left 
leg without falling down; that he has a bullet lodged in his 
left hip; and addressed the issues of his PTSD and right 
shoulder wound.  He referred to his service medical records 
and to findings on his April 1998 VA examination, and again 
stated that there had been no need for another examination in 
September 1998.  

The veteran was scheduled for VA examinations in May 2004 as 
requested by the Board in its January 2004 remand.  However, 
he failed to report to them.  


Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  

Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim or a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Gunshot Wound and Shell Fragment Residuals

Under 38 C.F.R. § 4.56, a slight muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History includes brief treatment of a superficial 
wound in service and return to duty; healing with good 
functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2004). 

A moderate muscle disability results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  

History includes service department records or other evidence 
of in-service treatment for the wound and a record of a 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2004). 

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability; and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
an entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3) (2004).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2004) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  Furthermore, consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2004).  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  


Specific Criteria & Analysis

Residuals of a Gunshot Wound to the
Left Lower Leg (Muscle Group XII)

The record shows that the veteran had a through-and-through 
wound of the left lower leg due to a high velocity missile, 
with a compound comminuted fracture and extensive 
debridement.  The service records reflect hospitalization for 
a prolonged period for treatment of the wound, and subsequent 
complaints of cardinal signs and symptoms of muscle 
disability.  The residuals, which affect Muscle Group XII, 
have been evaluated as severe and are currently rated 30 
percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5312 (2004).  This is the maximum rating available under 
that Diagnostic Code.  Hence, the Board finds that an 
increased rating is not warranted.  Moreover, since 
Diagnostic Code 5312 contemplates symptomatology that 
includes limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 need not be considered.  See Johnston, 
supra.  

The Board has considered the applicability of any other 
relevant Diagnostic Codes.  However, the evidence does not 
show that the veteran has lost the use of his left foot; that 
his ankle or knee is ankylosed; that there is nonunion of the 
tibia and fibula; that extension of the leg is limited to 30 
degrees or more; or that his left leg is 31/2 inches shorter 
than the right.  

Consequently, a higher rating under the rating criteria of 
the appropriate musculoskeletal systems may not be assigned.  
See generally, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5261, 5262, 5271, 5275 (2004).  

Accordingly, the Board finds the preponderance of the 
evidence is against the claim.  Hence, a rating in excess of 
30 percent for residuals of a gunshot wound of the left lower 
leg with severe damage to Muscle Group XII is not warranted.  
See Alemany, supra.  


Residuals of a Shell Fragment Wound to the
Left Thigh (Muscle Group XIV)

The record shows that in May 1968, the veteran sustained a 
penetrating shell fragment wound of the anterior left thigh 
(Muscle Group XIV).  His wound was cleaned, debrided, and 
bandaged, and X-ray studies disclosed no retained metallic 
fragments.  He was placed on light duty and told to return 
for daily dressing changes, and returned to full duty after 
eight days.  The service records reflect no further complaint 
or treatment for that injury.  Following service separation, 
a 10 percent disability rating was assigned for the residuals 
of a shell fragment wound of the left thigh (Muscle Group 
XIV) under the provisions of 38 C.F.R. § 4.73, Diagnostic 
Code 5314, muscle damage was moderate in nature.  

In January 1998, the veteran filed a claim for a rating in 
excess of 10 percent for his residuals of a gunshot wound of 
the left thigh which remains rated pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5314.  Muscle Group XIV includes the 
anterior thigh group muscles that function to provide 
extension of the knee, simultaneous flexion of the hip and 
flexion of the knee, tension of fascia lata and iliotibial 
band acting with Muscle Group XVII in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee.  

These muscles consist of the sartorius, rectus femoris, 
vastus externus, vastus intermedius, vastus internus, and 
tensor vaginae femoris.  A slight injury involving Muscle 
Group XIV warrants a noncompensable (zero percent) rating.  A 
moderate injury warrants a 10 percent rating; a moderately 
severe injury warrants a 30 percent rating; and a severe 
injury warrants a 40 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2004).  

Based on the medical evidence, the Board finds that an 
increased rating is not warranted for residuals of a shell 
fragment wound to the left thigh involving Muscle Group XIV.  
Upon VA orthopedic examination in April 1998, there was 
muscle atrophy of the veteran's left thigh that reduced the 
circumference two centimeters less than the right; and 
reduced strength of 4/5 in the flexors and extensors 
controlling the lower leg.  

However, there were no findings of pain on use or motion, 
flare-ups, or other functional impairment.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 need not be considered.  Examination 
of the left hip revealed tenderness at the greater 
trochanteric area, but there was no tenderness in the hip 
joint area and no inflammatory findings.  Left hip motion was 
slightly decreased in all planes, but muscle strength was 
normal in all directions.  X-rays of the left hip taken in 
March 1993 were negative, and X-rays taken in April 1998 
revealed minimal degenerative changes in the left hip.  

Although the examiner reported findings of trochanteric 
bursitis and minimal degenerative changes of the left hip 
joint, those condition were not linked or related to his 
penetrating shell fragment wound of the left thigh.  
Consequently, the Board finds that this disability may not be 
characterized as moderately severe.  Rather, the disability 
is productive of no more that moderate disability, and does 
not result in functional impairment sufficient to warrant the 
assignment of a rating in excess of 10 percent.  

Accordingly, the Board finds the preponderance of the 
evidence is against the claim.  Hence, a rating in excess of 
10 percent for residuals of a gunshot wound of the left thigh 
with damage to Muscle Group XIV is not warranted.  See 
Alemany, supra.  

Scar Residuals

The scars are evaluated under Diagnostic Code 7805.  The 
Board will consider whether a compensable rating may be 
assigned under this diagnostic code, as well as any other 
code that may be pertinent to the veteran's disabilities.  
Additionally, during the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2003), including, effective August 30, 
2002, the rating criteria for evaluating skin disorders, such 
as scars.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

The RO has not adjudicated the veteran's claim in light of 
these additional criteria because the veteran failed to 
report for his examinations in conjunction with the 
January 2004 remand despite being advised that his failure to 
appear for the examinations would result in his claims being 
denied.  See 38 C.F.R. § 3.655.  In March 2004, the veteran's 
representative reported that there was no further evidence to 
be submitted in conjunction with the claims and in September 
2004, the veteran wrote that he wanted his claim sent to the 
Board for consideration.  Moreover, there is no prejudice to 
the veteran in the Board considering them in the first 
instance because the applicable diagnostic codes reflect only 
minimal changes and additional examination would not provide 
any additional necessary criteria.  See 38 C.F.R. § 19.9(b) 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  Therefore, the Board may apply only 
the prior regulation to rate the veteran's disability for the 
period preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-00.  

Under both versions, Diagnostic Code 7805 provides that scars 
may be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to 
and from August 30, 2002).  Here, the left ankle or knee 
would be the affected parts; and disability of these joints 
is rated based upon limitation of motion or functional 
impairment.  See generally, 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5270-5274 and 5256-5263 (2004).  

Under both versions of Diagnostic Code 7804, a 10 percent 
rating is warranted for a scar that is superficial, tender, 
and painful upon objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to and from August 30, 2002).  
Pursuant to Diagnostic Code 7803, a scar that is superficial, 
and poorly nourished with repeated ulceration; or unstable 
with a frequent loss of covering of the skin, also warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (prior to and from August 30, 2002).  


Scarring of the Right Lower Leg

As discussed above, the veteran sustained a gunshot wound to 
both lower extremities in March 1969 with involvement of the 
soft tissues on the right.  Initial debridement was performed 
in the Republic of Vietnam, and he was transferred to Scott 
Air Force Base for local wound care.  The service department 
records reflect no further complaint or treatment for his 
right leg injury.  Following service separation, the 
veteran's residuals of shell fragment wounds of the right leg 
were rated as noncompensable.  That determination was based 
upon a finding that the residuals to the right lower leg 
consisted of a 4x3/4-inch scar in the posterior aspect with 
some slight tissue loss, and additional scars on the medial 
and anterior aspect which were faint, well-healed, non-
tender, and unremarkable.  

Upon VA orthopedic examination of the right leg in April 
1998, the examiner reported two shrapnel [sic] wound scars, 
the first a longitudinal three-centimeter scar on the medial 
anterior side and the other a two-centimeter square scar on 
the anterior lateral side of the leg.  

The scars were not reported to be poorly nourished or 
ulcerated; they were not tender or painful on objective 
examination, and they were no productive of any limitation of 
motion of the affected part, i.e., the knee or ankle, as a 
result of the scars.  Consequently, the Board finds that the 
criteria for a compensable rating under either version of 
Diagnostic Codes 7803, 7804, or 7805 have not been met.  

The old version of Diagnostic Code 7801 does not apply 
because the veteran's scarring of the right lower leg did not 
result from a third-degree burn.  The new version of 
Diagnostic Code 7801 provides ratings for scars, other than 
on the head, face, or neck, that are deep or that cause 
limited motion.  A deep scar is one associated with 
underlying soft tissue damage.  However, the veteran's 
service-connected scarring on the right lower extremity has 
been medically classified as superficial (i.e., not deep).  
Therefore, a rating under Diagnostic Code 7801 would not be 
appropriate.  

Finally, under the new rating criteria, Diagnostic Code 7802 
allows a 10 percent rating for scars on areas other than the 
head, face, or neck, that are superficial and do not cause 
limited motion, if the scar area covers 144 square inches 
(929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  The scars on the veteran's right lower 
extremity do not meet this criteria.  Therefore, the Board 
finds that a 10 percent rating may not be assigned under 
Diagnostic Code 7802.  

Accordingly, the Board finds the preponderance of the 
evidence is against the claim.  Hence, a compensable rating 
for scarring of the right lower leg is not warranted.  See 
Alemany, supra.  

Scar of the Right Shoulder

VA regulations provide that where there is a well-grounded 
claim for disability compensation or pension but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a VA examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
38 C.F.R. § 3.326(a)(2004).  

Governing regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2004).  


The veteran failed to report to his scheduled VA examinations 
to determine the severity of his right shoulder scar in March 
1998, July 1998 and May 2004.  He was repeatedly advised that 
his failure to report for this scheduled examinations without 
good cause would result in his claim being denied.  

The examinations were scheduled in conjunction with his claim 
for an increased rating and were necessary to obtain evidence 
with which to evaluate the claim.  There is no clinical 
evidence within the relevant time period to evaluate the 
veteran's service-connected scar on the right shoulder.  
Consequently, the claim for a compensable rating for a scar 
of the right shoulder is denied in accordance with 38 C.F.R. 
§ 3.655.  

The CAVC has held that where the law and not the evidence is 
dispositive of a claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).  

PTSD is currently rated 10 percent disabling pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Psychoneurotic 
Disorders, a 10 percent rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

The veteran was scheduled for several VA examinations to 
ascertain the current severity of his service-connected PTSD 
in accordance with 38 C.F.R. § 3.326(a), and he was informed 
on several occasions that if he failed to report for his 
examination without good cause, his claim for an increased 
rating would be denied.  

The veteran did not appear for any of the examinations 
scheduled for his PTSD.  There is no clinical evidence within 
the relevant time period to evaluate this disability.  
Consequently, the Board finds that the claim for an increased 
rating for PTSD is denied in accordance with 38 C.F.R. 
§ 3.655.  

The CAVC has held that where the law and not the evidence is 
dispositive of a claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2004).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2004).  

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341 (2004).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2004).  

The veteran's service-connected disabilities are residuals of 
a gunshot wound to the left lower extremity, rated 30 percent 
disabling; residuals of a shell fragment wound to the left 
thigh, rated 10 percent disability; PTSD, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; bilateral 
hearing loss, rated noncompensable; scarring of the right 
lower leg, rated noncompensable; scar of the right shoulder, 
rated noncompensable; and scar of the left third finger, 
rated noncompensable.  His combined disability rating is 50 
percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the Board finds 
that the veteran's service-connected disabilities do not 
prevent him from engaging in substantially gainful 
employment.  

While the evidence reflects that his service-connected 
disabilities clearly cause difficulty in the employment 
setting and may preclude heavy labor, the April 1998 VA 
examination indicated that the veteran was capable of 
performing light physical labor.  

The veteran was scheduled for several other VA examinations 
for a more complete evaluation to assess the current level of 
impairment associated with all his service-connected 
disabilities, as well as an opinion pertaining to the 
question of his employability; however, as fully discussed 
above, the veteran repeatedly failed to report for 
examinations without demonstrating good cause, including most 
recently in May 2004.  

In consideration of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities preclude 
all substantially gainful employment.  See Van Hoose, supra.  
Accordingly, the Board finds the claim of entitlement to a 
TDIU is not warranted.  

Automobile and Adaptive Equipment or Adaptive Equipment Alone

The veteran has asserted that he is required to wear a brace 
on his left leg, and that this constitutes loss of use of his 
left leg.  He filed an Application for Automobile or Other 
Conveyance and Adaptive Equipment (VA Form 21-4502) in May 
1997.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following:  (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service- connected disease or 
injury, ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2004).  

Loss of use of foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 31/2 inches or more, will constitute loss of use of the hand 
or foot involved.  38 C.F.R. § 3.350(a)(2) (2004).  

Upon VA orthopedic examination in April 1998, the examiner 
observed that the veteran had strength in the lower 
extremities, bilaterally, with scars and with only a slight 
weakness in the left lower extremity.  There were no findings 
of loss of use of either of the lower extremities.  The 
examiner explained that the veteran's indicated impairment of 
left leg function was definitely better that amputation or 
use of a prosthesis; that his left leg was still functioning, 
he was able to walk close to normal; and that, if he 
underwent amputation of the left leg at leg below the knee or 
at the ankle, his left leg function would not be as good as 
at present.  Additionally, there was no evidence of ankylosis 
in either knee or either hip.  

As such, the medical evidence does not demonstrate that the 
veteran's service-connected disabilities are productive of 
either the loss of use of the feet or the hands; vision 
impairment; or hip or knee ankylosis.  In the absence of such 
impairment, the Board finds that the veteran does not meet 
the criteria for a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or for adaptive equipment only.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left lower leg is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left thigh is 
denied.  

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.

Entitlement to a compensable rating for scarring of the right 
leg is denied.

Entitlement to a compensable rating for a scar of the right 
shoulder is denied.

Entitlement to a TDIU is denied.  

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or adaptive equipment only, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


